Exhibit 10.48






2550 Garcia Avenue
Mountain View, CA 94043


650-944-3840
intuit.com






August 1, 2018 


Greg Johnson




 
Dear Greg,
 
Congratulations on your promotion to Executive Vice President, General Manager,
Consumer Group at Intuit (also referred to as the “Company”). We look forward to
your continued leadership.
 
Promotion Date
You will become Intuit’s Executive Vice President and General Manager, Consumer
Group, reporting to Brad Smith, effective August 1, 2018 (the “Promotion Date”).
 
Salary
Effective as of your Promotion Date, your Biweekly salary will be US $23,076.92
(less applicable withholdings) based upon an annual salary of US $600,000.00,
pending continued employment.
 
Bonus
Beginning with the Company’s fiscal year 2019 fiscal year, you will be eligible
to participate in Intuit’s Senior Executive Incentive Plan (“SEIP”), a cash
incentive compensation program. Payouts under the SEIP plan are tied to the
achievements of Intuit and individual performance and are made to individuals
who are employed on the last day of the fiscal year. The actual amount of your
award, if any, will be determined in accordance with the terms and conditions
outlined in the SEIP plan document.
 
Your target percentage under the SEIP will be 100% of your annual salary.
 
Equity
Subject to necessary approvals by Intuit, going forward, you will receive annual
equity awards on the same vesting schedule and comparable terms and conditions
as the annual Focal awards made to all Intuit senior executives.
 
Intuit has trading window restrictions that apply to all employees to protect
against insider trading. Those restrictions limit when you can sell Intuit
stock. The Intuit trading window will generally close on the last day of the
second month of each fiscal quarter, and open on the second trading day
following our earnings announcement.






Share Ownership
As Executive Vice President and GM, you will continue to participate in Intuit’s
Share Ownership Program. You will have three years from your Promotion Date in
which to acquire and hold shares of Intuit stock with a minimum aggregate value,
pursuant to the terms of this program. The current aggregate value applicable to
the GM, Consumer Group role is 5 times your base salary. In the meantime, you
are required to maintain your current share ownership requirement of 1.5 times
your base salary.





--------------------------------------------------------------------------------

Exhibit 10.48




Other Benefits
You will continue to be eligible for the normal health insurance, 401(k),
employee stock purchase plan, nonqualified deferred compensation plan,
management stock purchase program and other benefits offered to all Intuit
senior executives.


Please visit www.intuitbenefits.com for details that will apply to you. 


Vacation
As an executive at Intuit, you will continue to be exempt from the normal limits
on vacation as defined in Intuit’s standard policy and you will not accrue paid
vacation time or floating holidays.  It is expected that you will take paid time
off as needed and in your reasonable determination, subject only to the approval
of your manager.


Terms and Conditions
Your employment with Intuit continues to be at-will in nature and can be
terminated at any time for any reason or no reason by yourself or by Intuit.
This at-will employment relationship can only be modified in a writing signed by
Intuit's Chief Executive Officer.


This letter constitutes the entire agreement between you and Intuit and
supersedes any and all prior written or oral agreements, statements, discussions
or representations made between the parties regarding employment. Please review
these terms to make sure they are consistent with your understanding. If so,
please sign and date this letter in the place indicated below.




If you have any questions about this offer, please contact me.
 


Sincerely,
 
/s/ Brad Smith 
Brad Smith
Chairman and Chief Executive Officer
 


Accepted:   /s/ Gregory N.
Johnson                                                                                                   
   
   
Date: Aug. 13, 2018     Start
Date:                                               







